       Case 1:17-cv-00204-MAB Document 67            Filed 01/30/19   Page 1 of 45



                                        Slip Op. 19-10

               UNITED STATES COURT OF INTERNATIONAL TRADE


 +$%$ù SINAI VE TIBBI GAZLAR
 ISTIHSAL ENDÜSTRISI, $ù,

              Plaintiff,

       and

 ICDAS CELIK ENERJI TERSANE VE
 ULASIM SANAYI, A.S.,
                                                Before: Mark A. Barnett, Judge
              Consolidated Plaintiff,
                                                Consol. Court No. 17-00204
         v.
                                                PUBLIC VERSION
 UNITED STATES,

              Defendant,

       and

 REBAR TRADE ACTION COALITION,

              Defendant-Intervenor.


                                OPINION AND ORDER

[The U.S. Department of Commerce’s Final Determination is remanded with respect to
the agency’s duty drawback adjustment and application of partial adverse facts
available to Consolidated Plaintiff; the Final Determination is sustained in all other
respects.]

                                                              Dated: January 23, 2019

David L. Simon, Law Office of David L. Simon, of Washington, DC, argued for Plaintiff.

Nancy Noonan, Arent Fox, LLP, of Washington, DC, argued for Consolidated Plaintiff.
With her on the brief were Matthew M. Nolan and Leah N. Scarpelli.

Elizabeth A. Speck, Senior Trial Counsel, Commercial Litigation Branch, Civil Division,
U.S. Department of Justice, of Washington, DC, argued for Defendant. With her on the
       Case 1:17-cv-00204-MAB Document 67            Filed 01/30/19   Page 2 of 45



Consol. Court No. 17-00204                                                         Page 2


brief were Chad A. Readler, Acting Assistant Attorney General, Jeanne E. Davidson,
Director, and L. Misha Preheim, Assistant Director. Of counsel on the brief was David
W. Richardson, Attorney, Office of the Chief Counsel for Trade Enforcement and
Compliance, U.S. Department of Commerce, of Washington, DC.

John R. Shane and Maureen E. Thorson, Wiley Rein LLP, of Washington, DC, argued
for Defendant-Intervenor. With them on the brief was Alan H. Price.

       Barnett, Judge: Plaintiff +DEDú Sinai ve Tibbi Gazlar ,VWLKVDO(QGVWULVL$ù

(“+DEDú”) and Consolidated Plaintiff Icdas Celik Enerji Tersane ve Ulasim Sanayi A.S.

(“Icdas”) (together, “Plaintiffs”) challenge the U.S. Department of Commerce’s

(“Commerce” or the “agency”) final affirmative determination in the sales at less than fair

value investigation of steel concrete reinforcing bar (“rebar”) from the Republic of

Turkey (“Turkey”). 1 See Steel Concrete Reinforcing Bar From the Republic of Turkey,

82 Fed. Reg. 23,192 (Dep’t Commerce May 22, 2017) (final determination of sales at

less than fair value) (“Final Determination”), ECF No. 17-5, as amended by Steel

Concrete Reinforcing Bar From the Republic of Turkey and Japan, 82 Fed. Reg. 32,532

(Dep’t Commerce July 14, 2017) (am. final affirmative antidumping duty determination

for the Republic of Turkey and antidumping duty orders) (“Am. Final Determination”),

ECF No. 17-7, and accompanying Issues and Decision Mem., A-489-829 (May 15,

2017) (“I&D Mem.”), ECF No. 17-6.




1The administrative record is divided into a Public Administrative Record (“PR”), ECF
No. 17-1, and a Confidential Administrative Record (“CR”), ECF No. 17-2. Parties
submitted joint appendices containing all record documents cited in their briefs. See
Public J.A. (“PJA”), ECF No. 51; Confidential J.A. (“CJA”), ECF No. 50; Suppl.
Confidential J.A. (“Suppl. CJA”), ECF No. 56; Suppl. Public J.A. (“Suppl. PJA”), ECF
No. 57. The court references the confidential versions of record documents, unless
otherwise specified.
       Case 1:17-cv-00204-MAB Document 67             Filed 01/30/19   Page 3 of 45



Consol. Court No. 17-00204                                                            Page 3


       Plaintiffs challenge several aspects of the Final Determination. 2 See Confidential

Pl.’s Rule 56.2 Mot. for J. on the Agency R. and Mem. in Supp. of Mot. of Pl. +DEDú

6LQDLYH7LEEL*D]ODU,VWLKVDO(QGVWULVL$ù, for J. on the Agency R. Pursuant to Rule

56.2 (“+DEDú’s Mem.”), ECF No. 22; Confidential Mot. for J. on the Agency R., ECF No.

24, and Confidential Pl. Icdas Celik Enerji Tersane ve Ulasim Sanayi A.S.’s Mem. of

Law in Supp. of Mot. for J. on the Agency R. Pursuant to Rule 56.2 (“Icdas’s Mem.”),

ECF No. 29. +DEDú and Icdas challenge Commerce’s calculation of their respective

duty drawback adjustments and refusal to use a quarterly cost-averaging methodology

in the determination of normal value. See +DEDú’s Mem. at 4-25; Icdas’s Mem. at 9-31.

+DEDú challenges Commerce’s selection of the invoice date as the date of sale for its

U.S. sales and rejection of its zero-interest short-term loans to calculate imputed credit

expenses. +DEDú’s Mem. at 25-39. Icdas challenges Commerce’s use of partial

adverse facts available in relation to certain sales for which it could not provide

manufacturer codes. Icdas’s Mem. at 31-36. 3 Defendant United States (“Defendant” or

the “Government”) and Defendant-Intervenor Rebar Trade Action Coalition (“Defendant-

Intervenor” or “RTAC”) urge the court to sustain Commerce’s Final Determination in full.

See Confidential Def.’s Resp. to Pls.’ Mots. for J. Upon the Agency R. (“Def.’s Resp.”),

ECF No. 37; Confidential Resp. Br. of Def.-Int. Rebar Trade Action Coalition (“Def.-Int.’s

Resp.”), ECF No. 40.



2 Because the Am. Final Determination simply corrected ministerial errors, 82 Fed. Reg.
at 32,532-33, Plaintiffs direct their challenges to the Final Determination.
3 At oral argument, Icdas abandoned its challenge to Commerce’s rejection of untimely

information.
       Case 1:17-cv-00204-MAB Document 67           Filed 01/30/19    Page 4 of 45



Consol. Court No. 17-00204                                                        Page 4


      For the reasons discussed herein, the court remands Commerce’s calculation of

Plaintiffs’ duty drawback adjustment and application of partial adverse facts available to

Icdas. The court sustains the Final Determination in all other respects.

                                      BACKGROUND
      On October 18, 2016, Commerce initiated this antidumping duty investigation of

rebar from Turkey in response to a petition filed by RTAC and the domestic rebar

producers that constitute RTAC’s individual members. See Steel Concrete Reinforcing

Bar From Japan, Taiwan and the Republic of Turkey, 81 Fed. Reg. 71,697 (Dep’t

Commerce Oct. 18, 2016) (initiation of less-than-fair-value investigations), PR 28, PJA

Tab 1. Commerce selected +DEDú and Icdas as mandatory respondents in the

investigation. I&D Mem. at 1. The period of investigation (“POI”) ran from July 1, 2015

to June 30, 2016. Final Determination, 82 Fed. Reg. at 23,192.

      On March 7, 2017, Commerce issued its preliminary determination. See Steel

Concrete Reinforcing Bar From the Republic of Turkey, 82 Fed. Reg. 12,791 (Dep’t

Commerce Mar. 7, 2017) (“Prelim. Determination”), and accompanying Prelim. Decision

Mem., A-489-829 (Feb. 28, 2017) (“Prelim. Mem.”), PR 161, PJA Tab 30. Commerce

preliminarily calculated a weighted-average dumping margin of 5.29 percent for +DEDú

and 7.07 percent for Icdas. Prelim. Determination, 82 Fed. Reg. at 12,792.

      On May 22, 2017, Commerce issued the Final Determination. 82 Fed. Reg. at

23,192. Commerce issued an amended final determination on July 14, 2017. See Am.

Final Determination, 82 Fed. Reg. at 32,532. Therein, Commerce calculated a
       Case 1:17-cv-00204-MAB Document 67           Filed 01/30/19    Page 5 of 45



Consol. Court No. 17-00204                                                        Page 5


weighted-average dumping margin of 5.39 percent for +DEDú and 9.06 percent for

Icdas. Id., 82 Fed. Reg. at 32,533.

      On July 31, 2017, +DEDú timely commenced this action. See Summons, ECF

No. 1. On August 11, 2017, Icdas timely commenced a separate action also

challenging the Final Determination. See Summons, ECF No. 1 (Court No. 17-00218).

On October 5, 2017, the court consolidated the two actions under lead Court No. 17-

00204. See Order (Oct. 5, 2017), ECF No. 15. The court heard oral argument on

November 29, 2018. See Docket Entry, ECF No. 58. 4

                        JURISDICTION AND STANDARD OF REVIEW

      The court has jurisdiction pursuant to § 516A(a)(2)(B)(i) of the Tariff Act of 1930,

as amended, 19 U.S.C. § 1516a(a)(2)(B)(i) (2012), 5 and 28 U.S.C. § 1581(c) (2012).

The court will uphold an agency determination that is supported by substantial evidence

and otherwise in accordance with law. 19 U.S.C. § 1516a(b)(1)(B)(i). “Substantial

evidence is ‘such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.’” Huaiyin Foreign Trade Corp. (30) v. United States, 322 F.3d



4 Additional issue-specific background information is contained in the Discussion.
5 All citations to the Tariff Act of 1930, as amended, are to Title 19 of the U.S. Code,
and references to the U.S. Code are generally to the 2012 edition. However, The Trade
Preferences Extension Act (“TPEA”), Pub. L. No. 114–27, § 502, 129 Stat. 362, 383–84
(2015), made several amendments to the antidumping and countervailing duty laws.
Section 502 of the TPEA amended 19 U.S.C. § 1677e, and section 504 amended 19
U.S.C. § 1677b. See TPEA §§ 502, 504. These TPEA amendments affect all
antidumping duty determinations made on or after August 6, 2015. See Dates of
Application of Amendments to the Antidumping and Countervailing Duty Laws Made by
the Trade Preferences Extension Act of 2015, 80 Fed. Reg. 46,793 (Dep’t Commerce
Aug 6, 2015). Accordingly, all references to 19 U.S.C. §§ 1677e and 1677b are to the
amended version of the statutes.
         Case 1:17-cv-00204-MAB Document 67          Filed 01/30/19   Page 6 of 45



Consol. Court No. 17-00204                                                        Page 6


1369, 1374 (Fed. Cir. 2003) (quoting Consol. Edison Co. v. NLRB., 305 U.S. 197, 229

(1938)). Substantial evidence “requires more than a mere scintilla,” but “less than the

weight of the evidence.” Nucor Corp. v. United States, 34 CIT 70, 72, 675 F. Supp. 2d

1340, 1345 (2010). The court may not “reweigh the evidence or . . . reconsider

questions of fact anew.” Downhole Pipe & Equip., L.P. v. United States, 776 F.3d 1369,

1377 (Fed. Cir. 2015).

                                        DISCUSSION

    I.   Duty Drawback

            A. Background

         To determine whether the subject merchandise is being sold at less than fair

value, Commerce compares the export price (“EP”) or constructed export price (“CEP”) 6

of the subject merchandise to its normal value (“NV”). See generally 19 U.S.C. § 1673

et seq. Generally, an antidumping duty is the amount by which the normal value of a

product—generally, its price in the exporting country—exceeds export price, as

adjusted. See id. § 1673. One of the adjustments Commerce makes to export price

pursuant to 19 U.S.C. § 1677a(c) is known as the “duty drawback adjustment.”

Specifically, Commerce will increase export price by “the amount of any import duties

imposed by the country of exportation which have been rebated, or which have not




6U.S. price may consist of an export price or a constructed export price. Because the
distinctions between export price and constructed export price are not at issue in this
case, the court will refer only to export price. Such references, however, may be
understood as including constructed export price.
       Case 1:17-cv-00204-MAB Document 67            Filed 01/30/19   Page 7 of 45



Consol. Court No. 17-00204                                                          Page 7


been collected, by reason of the exportation of the subject merchandise to the United

States.” Id. § 1677a(c)(1)(B).

       This statutory duty drawback adjustment is intended to prevent the dumping

margin from being increased by import taxes that are imposed on raw materials used to

produce subject merchandise, but which are rebated or exempted from payment when

the subject merchandise is exported to the United States. See Saha Thai Steel Pipe

(Public) Co. Ltd. v. United States, 635 F.3d 1335, 1338 (Fed. Cir. 2011); Wheatland

Tube Co. v. United States, 30 CIT 42, 60, 414 F. Supp. 2d 1271, 1286 (2006), rev'd on

other grounds, 495 F.3d 1355 (Fed. Cir. 2007). The adjustment accounts for the fact

that producers are subject to the import duty when merchandise is sold in the home

market, “which increases home market sales prices and thereby increases [normal

value].” Saha Thai, 635 F.3d at 1338. The statute increases constructed export price

“to the level it likely would be absent the duty drawback” to prevent the absence of

import duties from generating or increasing any dumping margin. Id.

       Commerce has developed a two-prong test to determine whether a respondent is

entitled to a duty drawback adjustment: first, “that the exemption [from import duties] is

linked to the exportation of subject merchandise”; and second, “that there [were]

sufficient imports of the raw material to account for the duty drawback on the export of

subject merchandise.” I&D Mem. at 12; see also Saha Thai, 635 F.3d at 1340 (affirming

the lawfulness of Commerce's two-prong test).
       Case 1:17-cv-00204-MAB Document 67            Filed 01/30/19    Page 8 of 45



Consol. Court No. 17-00204                                                          Page 8


       Commerce determined that Plaintiffs had demonstrated their entitlement to the

duty drawback adjustment. I&D Mem. at 12. 7 At issue, however, is Commerce’s

method of calculating the adjustment.

       Until recently, Commerce calculated the duty drawback adjustment to U.S. price

(referred to as the sales-side adjustment) by dividing rebated or exempted duties by

total exports and adding the resultant per unit duty burden to the export price. See

Rebar Trade Action Coalition v. United States (“RTAC I”), Slip Op. 15-130, 2015 WL

7573326, at *4 (CIT Nov. 23, 2015) (granting Commerce’s request for a voluntary

remand to reconsider the sales-side adjustment methodology as set forth in the Issues

and Decision Mem. for the Final Negative Determination in the Less than Fair Value

Investigation of Steel Concrete Reinforcing Bar from Turkey, A-489-818 (Sept. 8, 2014)

(“Rebar from Turkey Mem.”)).

       When producers participate in a duty exemption program, Commerce also makes

a corresponding upward adjustment to the cost of production (“COP”) and constructed

value (“CV”) (referred to as the cost-side adjustment) 8 to account for the cost of the




7 Pursuant to Turkish law, Plaintiffs are relieved from the payment of import duties on
certain inputs used in the production of (exported) subject merchandise. See Sec. C
Questionnaire Resp. RI+DEDú -DQ  ³+DEDú&45´ DW 32-33, CR 69-75, PR
91, CJA Tab 11, PJA Tab 11.
8 Commerce calculates normal value using sales in the home market that are at or

above the cost of production. 19 U.S.C. § 1677b(b)(1). When there are no such sales,
Commerce calculates normal value “based on the constructed value of the
merchandise.” Id. The cost of production includes “the cost of materials and of
fabrication or other processing” used in manufacturing; “selling, general, and
administrative expenses”; and the cost of packaging. Id. § 1677b(b)(3). Constructed
value includes similar expenses and an amount for profit. Id. § 1677b(e).
        Case 1:17-cv-00204-MAB Document 67             Filed 01/30/19    Page 9 of 45



Consol. Court No. 17-00204                                                            Page 9


unpaid import duties for which the producer remains liable until the merchandise

containing the dutiable input(s) is exported and the exemption program requirements

are satisfied. See Saha Thai, 635 F.3d at 1341-44. In affirming Commerce’s inclusion

of implied duty costs in its calculations, the Saha Thai court reasoned that the purpose

of the statutory increase to export price “is to account for the fact that the import duty

costs are reflected in . . . home market sales prices[] but not . . . sales prices in the

United States[].” Id. at 1342. Thus, “[i]t would be illogical to increase EP to account for

import duties that are purportedly reflected in NV, while simultaneously calculating NV

based on a COP and CV that do not reflect those import duties.” Id. Accordingly,

“[u]nder the ‘matching principle,’ EP, COP, and CV should be increased together, or not

at all.” 9 Id. at 1342-43. 10

       In 2016, on remand pursuant to RTAC I, Commerce modified its sales-side

adjustment by allocating exempted duties over total production rather than exports. See

Rebar Trade Action Coalition v. United States (“RTAC II”), Slip Op. 16-88, 2016 WL

5122639, at *3 (CIT Sept. 21, 2016); Final Results of Redetermination Pursuant to

Court Remand, Consol. Ct. No. 14-00268 (Apr. 7, 2016), available at

http://ia.ita.doc.gov/remands/15-130.pdf (last visited Dec. 19, 2018) (“Rebar from

Turkey Remand Mem.”). Commerce developed this methodology in response to

arguments by domestic producers regarding alleged distortions in the margin



9 The “matching principle” is “the basic accounting practice whereby expenses are
matched with benefits derived from them.” Saha Thai, 635 F.3d at 1342 (citation
omitted).
10 Plaintiffs do not challenge Commerce’s application of the cost-side adjustment.
      Case 1:17-cv-00204-MAB Document 67            Filed 01/30/19   Page 10 of 45



Consol. Court No. 17-00204                                                       Page 10


calculations that may arise when the respondent uses fungible inputs both from foreign

sources, which incur import duties, and domestic sources, which do not. See RTAC II,

2016 WL 5122639, at *3-4. Commerce claimed that adhering to its prior methodology

generated “distortions” in the margin calculations because the larger denominator on

the cost-side resulted in a smaller adjustment to normal value than U.S. price. Id. at *3

(citing Rebar from Turkey Remand Mem. at 16). Thus, according to Commerce,

equalizing the denominators used in each adjustment “ensure[d] that the amount added

to both sides of the comparison of EP or CEP with NV is equitable, i.e., duty neutral[,]

meeting the purpose of the adjustment as expressed in Saha Thai.” Id. at *4 (citing

Rebar from Turkey Remand Mem. at 18).

       In subsequent administrative proceedings involving respondents that source

inputs from foreign and domestic suppliers, including Plaintiffs here, 11 Commerce has

applied its modified sales-side adjustment. See I&D Mem. at 12; Final Results of

Redetermination Pursuant to Remand, Consol. Ct. No. 16-00218 (July 7, 2018) at 11-

12, ECF No. 106; Issues and Decision Mem. for the Final Results of Antidumping Duty

Admin. Review: Welded Carbon Steel Standard Pipe and Tube Products from Turkey;

2014-2015, A-489-501 (Dec. 12, 2016) at 5-6, available at https://enforcement.trade.

gov/frn/summary/ turkey/2016-30541-1.pdf (last visited Dec. 19, 2018); Issues and

Decision Mem. for the Final Determination of the Antidumping Duty Investigation of



11 +DEDúDQG,FGDVXVHGLPSRUWHGDQGGRPHVWLFLQSXWVSee Sec. D Questionnaire
Resp. of Habaú -DQ  ³+DEDú'QR”), Exs. D-12, D-13, CR 69-75, CJA Tab
11; Resp. of Icdas to Sec. D of the Antidumping Duty Questionnaire (Jan. 17, 2017)
(“Icdas § DQR”), Exs. D-2, D-12, CR 92, 94, 96, 98, 100-01, 104-23, CJA Tab 9.
      Case 1:17-cv-00204-MAB Document 67            Filed 01/30/19   Page 11 of 45



Consol. Court No. 17-00204                                                       Page 11


Certain Corrosion-Resistant Steel Products from India, A-533-863 (May 24, 2016) at 7-

11, available at https://enforcement.trade.gov/frn/summary/india /2016-12986-1.pdf (last

visited Dec. 19, 2018). In doing so here, Commerce reiterated the need for an

“equitable, i.e., duty neutral” comparison of export price with normal value to maintain

consistency with “the purpose of the adjustment as affirmed in Saha Thai.” I&D Mem. at

12 (citing Saha Thai, 635 F.3d at 1344). 12

          B. Parties’ Contentions

       Plaintiffs contend that Commerce’s modified sales-side adjustment is unlawful

because it ignores the statutory linkage between foregone duties and exported subject

merchandise and reduces the full upward adjustment to which they are entitled.

+DEDú’s Mem. at 9-15; Icdas’s Mem. at 9-17; see also Icdas’s Mem. at 17-18 (asserting

that Commerce’s methodology impermissibly attributes duty drawback to domestic

sales, which do not qualify for drawback under the Turkish duty drawback scheme).

Plaintiffs further contend that Commerce’s reliance on Saha Thai to support the

modified sales-side adjustment as ensuring a “duty neutral” approach is misplaced.

+DEDú’s Mem. at 16; Icdas’s Mem. at 21-22. Icdas further contends that Commerce’s

methodology requires a rulemaking procedure pursuant to the Administrative Procedure

Act (“APA”), 5 U.S.C. § 553. Icdas’s Mem. at 24-25.




12Commerce asserted that it granted the duty drawback adjustment “consistent with [its]
practice.” I&D Mem. at 12 & n.48 (citing Rebar from Turkey Mem. at Comment 1). As
noted, however, Commerce applied its original sales-side adjustment in that
determination. See RTAC I, 2015 WL 7573326, at *4.
       Case 1:17-cv-00204-MAB Document 67            Filed 01/30/19    Page 12 of 45



Consol. Court No. 17-00204                                                         Page 12


       The Government contends that Commerce’s calculation of the duty drawback

adjustment represents a permissible construction of the statute, which is silent on the

issue of allocation. Def.’s Resp. at 15. According to the Government, “[h]ad Congress

intended to limit Commerce’s discretion in performing the EP/CEP duty drawback

calculation, . . . the statute would state that for each unit of subject merchandise

exported, the EP/CEP shall be increased by the amount of duty rebated or not collected

on that unit.” Id. at 16. While recognizing that Saha Thai “does not address allocation,”

the Government contends that the U.S. Court of Appeals for the Federal Circuit

(“Federal Circuit”) “endorsed the concept of a ‘matching principle,’ which would ensure

[duty] neutrality by requiring equal adjustments to both the NV and EP/CEP sides of the

equation.” Id. at 17 (citing Saha Thai, 635 F.3d at 1338, 1342-43). The Government

further contends that Commerce need not conduct a rule-making procedure pursuant to

the APA when it changes it practice. See Def.’s Resp. at 22-23.

       RTAC adopts Defendant’s arguments, see Def.-Int.’s Resp. at 2, and further

contends that Commerce’s methodology properly accounts for distortions that may arise

when a respondent uses a mix of domestic and imported inputs or “otherwise manages

its imports and exports such as to effectively pay no import duties regardless of the

market for which its goods are destined,” Def.-Int.’s Resp. at 6; see also id. at 6-10.

          C. Commerce’s Methodology is Remanded

       The Government relies on the purported statutory silence regarding the way

Commerce must calculate the duty drawback adjustment to support Commerce’s

allocation of exempted duties over total production. The court’s review of Commerce’s
       Case 1:17-cv-00204-MAB Document 67            Filed 01/30/19   Page 13 of 45



Consol. Court No. 17-00204                                                        Page 13


interpretation and implementation of a statutory scheme is guided by Chevron, U.S.A.,

Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837 (1984). See Apex

Frozen Foods Private Ltd. v. United States, 862 F.3d 1322, 1329 (Fed. Cir. 2017). First,

the court must determine “whether Congress has directly spoken to the precise question

at issue.” Id. (quoting Chevron, 467 U.S. at 842). If Congress's intent is clear, “that is

the end of the matter,” and the court “must give effect to the unambiguously expressed

intent of Congress.” Id. (quoting Chevron, 467 U.S. at 842–43). Only “if the statute is

silent or ambiguous,” must the court determine whether the agency’s action “is based

on a permissible construction of the statute.” Id. (quoting Chevron, 467 U.S. at 843).

       Several members of the court, including the undersigned, have previously held

that Commerce’s allocation of foregone duties over total production is inconsistent with

the clear statutory linkage between those duties and exported merchandise. See Eregli

Demir ve Celik Fabrikalari T.A.S v. United States (“Erdemir II”), 42 CIT ___, Slip Op. 18-

180 at 14-15 (CIT Dec. 27, 2018); 7RVoHOLN3URILOYH6DF(QGVWULVL$ùY8QLWHG

States, 42 CIT ___, ___, 321 F. Supp. 3d 1270, 1275-78 (2018); Uttam Galva Steels

Ltd. v. United States, 42 CIT ___, ___, 311 F. Supp. 3d 1345, 1355 (2018); RTAC II,

2016 WL 5122639 at *4. Commerce offers nothing new meriting a different outcome

here. 13



13The law is well-settled that trial courts, such as this court, are not bound by the
decisions of other trial court judges. Algoma Steel Corp. v. United States, 865 F.2d
240, 243 (Fed. Cir. 1989). The court in Erdemir II nevertheless consulted the reasoning
contained in the earlier opinions to the extent it was persuasive. See Slip Op. 18-180 at
14 n.14. Commerce’s explanation of its methodology and the Government’s
corresponding arguments in this case largely mirror those presented in the agency
      Case 1:17-cv-00204-MAB Document 67            Filed 01/30/19   Page 14 of 45



Consol. Court No. 17-00204                                                       Page 14


       Section 1677a(c)(1)(B) requires Commerce to increase EP/CEP by “the amount

of any import duties imposed by the country of exportation which have been rebated, or

which have not been collected, by reason of the exportation of the subject merchandise

to the United States.” 19 U.S.C. § 1677a(c)(1)(B) (emphasis added). Congress, thus,

clearly intended the adjustment to capture the amount of duties Plaintiffs would have

paid on their export sales but for the exportation of that merchandise. Allocating

Plaintiffs’ exempted duties over total production is contrary to the plain language

of section 1677a(c)(1)(B) “because it attributes some of the drawback to domestic sales,

which do not earn drawback, and fails to adjust export price by the amount of the import

duties exempted by reason of exportation.” Erdemir II, Slip Op. 18-180 at 14-15; see

also Tosçelik, 321 F. Supp. 3d at 1278. Thus, instead of calculating the amount of the

adjustment based on duties foregone solely in relation to the exported merchandise

eligible for drawback, as the statute requires, Commerce has calculated a lesser

amount that is based on the distribution of some of the exempted duties to domestic

sales, which is contrary to the statute’s plain language. See Erdemir II, Slip Op. 18-180

at 14-15.

       The Government’s appeal to agency discretion pursuant to Chevron prong two

also fails. See id. at 15; Def.’s Resp. at 15. Even if the statute was ambiguous for lack

of an explicit methodology, Commerce must “exercise [] its gap-filling authority” in a

“reasonable” manner. See Apex Frozen Foods, 862 F.3d at 1330 (citing Chevron, 467



proceeding and litigation underlying Erdemir II. Thus, the court is not persuaded to
reach a different conclusion.
       Case 1:17-cv-00204-MAB Document 67            Filed 01/30/19    Page 15 of 45



Consol. Court No. 17-00204                                                         Page 15


U.S. at 843–44). Commerce’s exercise of any discretionary authority it has in this

regard was unreasonable because it substantively departed from the guidance

Congress did provide by decoupling the amount of the adjustment from duties forgiven

solely on exported merchandise. See Ningbo Dafa Chem. Fiber Co., Ltd. v. United

States, 580 F.3d 1247, 1253 (Fed. Cir. 2009) (an agency’s statutory interpretation is

unreasonable when it is “manifestly contrary” to the statutory terms) (citation omitted). 14

       Commerce’s—and, by extension, the Government’s—reliance on Saha Thai is

also misplaced. In Saha Thai, the Federal Circuit approved Commerce’s decision to

utilize the cost-side adjustment in conjunction with its original sales-side adjustment to

ensure that normal value and U.S. price are compared on a mutually-duty-inclusive

basis. See 635 F.3d at 1342 (finding that Commerce “reasonably decided” to

accompany an increase to EP with a “corresponding increase to COP and CV” because

“[i]t would be illogical to increase EP to account for import duties that are purportedly

reflected in NV, while simultaneously calculating NV based on a COP and CV that do



14This court previously observed:
      [w]hile Commerce regularly uses the term “distortion” to describe the
      margin effect of using only exports as the denominator, Commerce’s
      assertion is unaccompanied by any analysis to demonstrate the alleged
      distortion. The court might infer that the use of the term implies an
      assumption that the cost of the domestically-sourced input approximates
      the import duty-exclusive cost of the foreign-sourced input. Commerce
      has not, however, provided any support for this assumption. It stands to
      reason, moreover, that a domestic supplier of a particular input that incurs
      duties when imported from a foreign supplier would price its product at a
      level competitive with the duty-inclusive cost of the imported input. In
      such a scenario, it is difficult to understand the margin effect of a proper
      duty drawback adjustment as distortive.
Erdemir II, Slip Op. 18-180 at 15 n.15.
           Case 1:17-cv-00204-MAB Document 67       Filed 01/30/19    Page 16 of 45



Consol. Court No. 17-00204                                                         Page 16


not reflect those import duties”); see also id. at 1342-43 (“Under the ‘matching principle,’

EP, COP, and CV should be increased together, or not at all.”). The Federal Circuit

never stated or otherwise inferred that the adjustments to EP/CEP and normal value

must be “equal,” Def.’s Resp. at 17, in order to render the comparison between U.S.

price and normal value “duty neutral,” I&D Mem. at 12. An interpretation of the Federal

Circuit’s discussion of duty inclusivity to espouse such a position, which would

neutralize the duty drawback adjustment, goes further than the opinion supports and is

inconsistent with the purpose of the statute. Accordingly, this issue is remanded to the

agency to revise its calculation of the duty drawback adjustment using exports as the

denominator rather than total production. 15

     II.   Quarterly Cost Averaging Methodology

              A. Background

           Commerce calculates the normal value of the subject merchandise based on

home market sales that are made “in the ordinary course of trade.” 19 U.S.C.

§ 1677b(a)(1)(B)(i). Commerce, therefore, disregards sales at prices that are less than

the cost of production, id. § 1677b(b)(1), because those sales are not made within the

ordinary course of trade, id. § 1677(15)(A). The cost of production “equal[s] of the sum

of . . . the cost of materials and of fabrication or other processing of any kind employed

in producing the foreign like product, during a period which would ordinarily permit the




15Because the court finds that Commerce’s modification to its duty drawback
calculation methodology is inconsistent with the statute, the court need not reach
Icdas’s argument that a rule-making procedure was required by the APA.
         Case 1:17-cv-00204-MAB Document 67         Filed 01/30/19    Page 17 of 45



Consol. Court No. 17-00204                                                         Page 17


production of that foreign like product in the ordinary course of business.” Id.

§ 1677b(b)(3)(A) (emphasis added).

         The statute does not define the “period” to be used or the method by which

Commerce must calculate the costs of production. SeAH Steel Corp. v. United States,

34 CIT 605, 617, 704 F. Supp. 2d 1353, 1363 (2010). Commerce’s usual methodology

is to rely on “an annual weight-average cost” for the period of investigation. I&D Mem.

at 15. Commerce may depart from its usual methodology and rely on quarterly cost-

averages when “significant cost changes are evident [and] . . . sales can be accurately

linked with the concurrent quarterly costs.” Pastificio Lucio Garofalo, S.p.A. v. United

States, 35 CIT ___, ___, 783 F. Supp. 2d 1230, 1235–36 (2011), aff’d 469 F. App’x 901

(Fed. Cir. 2012); see also I&D Mem. at 15. The significance of any cost changes must

be demonstrated before Commerce analyzes the linkage between costs and sales. I&D

Mem. at 15. A significant cost change “is defined as a greater than 25 percent change

in [cost of manufacturing] between the high and low quarters during the POI . . . .” Id. at

15. 16

         In the underlying proceeding, Plaintiffs urged Commerce to conduct its quarterly

cost test using changes in the cost of primary inputs or total direct raw material costs

(“DIRMAT”) instead of the total cost of manufacturing (“TCOM”). See, e.g., +DEDú




16Commerce conducts this analysis “on a CONNUM-specific basis.” Def.’s Resp. at 26;
see also I&D Mem. at 16. “A ‘CONNUM’ is a control number assigned to materially-
identical products to distinguish them from non-identical, i.e., similar, products.”
Eregli Demir ve Celik Fabrikalari T.A.S v. United States, 42 CIT ___, ___, 308 F. Supp.
3d 1297, 1321 n.34 (2018) (citation omitted).
       Case 1:17-cv-00204-MAB Document 67           Filed 01/30/19    Page 18 of 45



Consol. Court No. 17-00204                                                         Page 18


§ DQR, Ex. D-3.B at 4-7, CR 69-75, PR 91, CJA Tab 11, PJA Tab 11; Icdas § DQR at

D-9, Ex. D-2. Plaintiffs reasoned that its primary input and DIRMAT costs fluctuated by

more than 25 percent throughout the POI, +DEDú'QR, Ex. D-3.B at 1; Icdas § DQR

at D-9, Ex. D-2, andLQ+DEDú¶VFDVH its prices closely followed changing costs,

9HULILFDWLRQRIWKH6DOHV5HVSRI+DEDú $SU  ³+DEDú6DOHV9HULILFDWLRQ

Report”) at 5, CR 458, PR 210, CJA Tab 44, PJA Tab 44 H[SODLQLQJWKDW+DEDúVHWVLts

prices daily based on the daily market price for steel scrap). +DEDúfurther argued that

Commerce’s addition of a POI-average transformation cost (consisting of labor and

overhead) to quarterly DIRMAT costs “smooths out any quarterly fluctuations” and

biases the test against using quarterly costs, particularly when price closely follows cost.

See I&D MePDW VXPPDUL]LQJ+DEDú¶VDUJXPHQW  17

       Commerce denied Plaintiffs’ request on the basis that neither respondent’s

quarterly cost of manufacturing fluctuated by more than 25 percent during the POI.

Prelim. Mem. at 14; I&D Mem. at 14-16. Noting that its 25 percent threshold is derived

from generally accepted international accounting standards, Commerce explained that

input cost changes “were not significant enough to impact the reported [T]COM,” and its

usual methodology “accounts for both the significant changes in the cost of inputs and

their impact on the cost of manufacturing.” I&D Mem. at 15. Commerce expressed its

preference for conducting the quarterly cost test using changes in total cost of



17+DEDúGLGQRWKRZHYHUXUJHWKHDJHQF\WRXVHTXDUWHUO\WUDQVIRUPDWLRQFRVWVZKHQ
conducting its quarterly cost test. See HDEDú&DVH%U(Apr. 19, 2017) at 20, CR 161,
PR 212, CJA Tab 45, PJA Tab 45. Rather+DEDúDUJXHGWKDW&RPPHUFHVKRXOG
instead conduct the test solely on the basis of DIRMAT. See id.
       Case 1:17-cv-00204-MAB Document 67            Filed 01/30/19   Page 19 of 45



Consol. Court No. 17-00204                                                           Page 19


manufacturing because the measure “accounts for all production costs” that “impact

pricing.” Id. at 16 (“[U]sing [T]COM is more meaningful as it is the total cost of

manufacturing that prices must be set to recover, not just material costs.”). According to

Commerce, because “material costs as a percentage of [T]COM may vary significantly

from product to product, using [T]COM as the denominator in our significant cost

change test results in a more consistent test.” Id. Thus, Commerce “disagree[d] with

+DEDúWKDWDELDVKHUHFUHDWHVPLVPDWFKHVEHWZHHQVDOHVand costs when price follows

cost closely. To the contrary, by keeping the test linked to [T]COM we prevent

mismatches.” Id.

          B. Parties’ Contentions

       Plaintiffs contend that Commerce abused its discretion by refusing to conduct its

quarterly cost test using FKDQJHVLQUDZPDWHULDOFRVWV+DEDú¶V0HPDW-24; Reply

%URI3O+DEDú ³+DEDú¶V5HSO\”) at 9-13, ECF No. 45; Icdas’s Mem. at 30-31; Reply

Br. of Pl. Icdas to Def. and Def.-Ints.’ Resp. to Pl.’s Rule 56.2 Mot. for J. on the Agency

R. (“Icdas’s Reply”) at 10-11, ECF No. 46. 18 +DEDú contends that Commerce’s

preference for using total cost of manufacturing on the basis that total production costs



18 Though invoking the court’s substantial evidence review, see +DEDú¶s Mem. at 24;
Icdas’s Mem. at 25; Icdas’s Reply at 9, Plaintiffs do not dispute the evidentiary basis for
Commerce’s finding that changes in their respective quarterly total costs of
manufacturing did not meet Commerce’s 25 percent threshold, see I&D Mem. at 16.
Rather, Plaintiffs assert that Commerce’s TCOM-based test is unreasonable given the
specific facts of this case. See, e.g.+DEDú¶V0HPDW &RPPHUFH¶VSUHIHUHQFHIRU
using total cost of manufacturing is “counterfactual on this record” where input costs
drive changes in price); Icdas’s Mem. at 31 (changing the test would produce a “more
accurate[] and fair” result when “key inputs fluctuated widely”). Plaintiffs, thus,
challenge Commerce’s methodology, which is a legal question.
       Case 1:17-cv-00204-MAB Document 67            Filed 01/30/19    Page 20 of 45



Consol. Court No. 17-00204                                                         Page 20


LPSDFWSULFLQJLJQRUHVUHFRUGHYLGHQFHWKDW³+DEDúVHWVLWVSULFHVdaily based on the

daily change in scrap price´+DEDú¶V0HPDW+DEDúreiterates that Commerce’s

addition of POI-average transformation costs (labor and overhead) to quarterly DIRMAT

costs “intrinsically dilutes any [T]COM fluctuations,” particularly for products with a low

DIRMAT to TCOM ratio. Id. at 20 (asserting that the resulting bias leads to “disparate

treatment” of respondents that are similarly situated with respect to significant input cost

changes); see also id. at 21 (noting that Commerce’s test is more likely to deny the use

of quarterly costs to respondents with products reflecting a low DIRMAT to TCOM ratio).

Icdas contends that Commerce’s 25 percent threshold is “too rigid.” Icdas’s Mem. at 28.

In sum, according to Plaintiffs, Commerce’s methodology results in the exclusion of

more sales from the calculation of normal value as below the cost of production and a

distorted dumping margin. See +DEDú¶V0HPDW23-24; +DEDú¶V5HSO\DW-12;

Icdas’s Mem. at 28.

       The Government contends that the court should defer to Commerce’s

methodology because it accounts for significant input cost changes, which may be

moderated by “countervailing trends in other types of costs,” ensures consistent and

predictable policy, and adheres to international accounting standards. Def.’s Resp. at

27-28. RTAC contends that Commerce’s test does not result in disparate treatment of

similarly situated respondents but instead reflects “each producer’s actual overall cost

experience.” Def.-Int.’s Resp. at 11. RTAC further contends that Plaintiffs’ DIRMAT-

based test could result in Commerce’s use of quarterly costs even when “an input

represented a small fraction of overall manufacturing costs.” Id. at 12.
       Case 1:17-cv-00204-MAB Document 67             Filed 01/30/19    Page 21 of 45



Consol. Court No. 17-00204                                                          Page 21


          C. Commerce’s Determination is Sustained

       The absence of a statutory definition of the period or methodology to be used

when calculating the cost of production for the sales below cost test provides

Commerce with broad discretion in this regard. See SeAH Steel Corp., 34 CIT at 617,

704 F. Supp. 2d at 1363. In assessing the agency’s methodology, the court “ask[s]

whether Commerce's exercise of its gap-filling authority and its explanation are

reasonable.” Apex Frozen Foods, 862 F.3d at 1330 (citing Chevron, 467 U.S. at 843–

44).

       From the outset, Plaintiffs do not deny that their cost data fail to meet the

agency’s test based on the total cost of manufacturing. Instead, they suggest that

Commerce abused its discretion by using that test when a different test would have

supported a different result. In order to challenge Commerce’s methodology for

conducting its cost test, Plaintiffs must show that the agency’s methodology was

unreasonable. See Whirlpool Corp. v. United States, Slip Op. 13–155, 2013 WL

6980820, at *11 (CIT Dec. 26, 2013) (citation omitted). Plaintiffs’ challenge fails in that

regard. The fact that Plaintiffs’ alternative methodology would have achieved a different

result is insufficient to suggest that Commerce’s methodology, consistently applied for

at least a decade and rooted in International Financial Reporting Standards, is

unreasonable. See I&D Mem. at 15 and nn.57-58. As Commerce explained, its test

examines, in the first instance, the total cost of manufacture because “it accounts for all

production costs, the total of which impact pricing.” Id. at 16. The fact that Plaintiffs, in
       Case 1:17-cv-00204-MAB Document 67           Filed 01/30/19   Page 22 of 45



Consol. Court No. 17-00204                                                       Page 22


this case, may alter their pricing based on price changes for direct materials does not

change the reasonableness of Commerce’s total cost of manufacturing approach.

       +DEDú¶VDUJXPHQWWKDW&RPPHUFH¶V“methodology results in disparate treatment

of respondents that are in the same position” with respect to changing input costs based

solely on differing DIRMAT to TCOM ratios is misplaced. See +DEDú’s Mem. at 20;

+DEDú’s Reply at 12. The existence of different DIRMAT to TCOM ratios means, quite

simply, that respondents are not similarly situated. The higher the DIRMAT to TCOM

ratio the greater the likelihood that changes in DIRMAT will be reflected by changes in

TCOM. As Commerce explained, Plaintiffs’ changing raw material costs “were just not

significant enough to impact the reported [T]COM.” I&D Mem. at 15. This is not

arbitrary, but instead reflects “each producer’s actual overall cost experience.” Def.-

Int.’s Resp. at 11.

       Icdas’s argument that Commerce’s 25 percent threshold is “too rigid” also fails.

See Icdas’s Mem. at 28. Commerce pointed to generally accepted International

Financial Reporting Standards to support its use of the 25 percent threshold and

explained that it “is high enough to ensure that [it] do[es] not move away from [the

agency’s] normal practice without good cause and forgo the benefits of using an annual

average cost, but allows for a change in methodology when significantly changing input

costs are clearly affecting [its] annual average cost calculations.” I&D Mem. at 15

(citation omitted). Determining the most appropriate threshold for departing from the

agency’s usual methodology is the “type of line-drawing exercise” properly left to the

agency’s discretion. Baoding Yude Chemical Industry Co., Ltd. v. United States, 25 CIT
        Case 1:17-cv-00204-MAB Document 67            Filed 01/30/19    Page 23 of 45



Consol. Court No. 17-00204                                                           Page 23


1118, 1126, 170 F. Supp. 2d 1335, 1343 (2001). Without more, the court sees no

reason to disturb the agency’s exercise of that discretion. Accordingly, Commerce’s

determination on this issue is sustained.

     III. +DEDú¶V86'DWHRI6DOH

            A. Background

         The antidumping duty statute does not provide a methodology for determining

the “time of sale” for purposes of Commerce’s comparison between export price and

normal value when determining whether goods are being sold at less than fair value.

See 19 U.S.C. § 1677b(a)(1)(A) (noting that normal value is to be determined “at a time

reasonably corresponding to the time of the sale used to determine the export price or

constructed export price”). However, the Statement of Administrative Action (“SAA”)

accompanying the Uruguay Round Agreements Act defines “date of sale” for the

purposes of currency conversion as the “date when the material terms of sale are

established.” Uruguay Round Agreements Act, Statement of Administrative Action,

H.R. Doc. No. 103-316, vol. 1, at 810 (1994), reprinted in 1994 U.S.C.C.A.N. 4040,

4153. 19

         Consistent with the SAA, Commerce’s regulations prescribe that “[i]n identifying

the date of sale of the subject merchandise . . ., the [agency] normally will use the date

of invoice” unless it “is satisfied that a different date better reflects the date on which the



19 The SAA “shall be regarded as an authoritative expression by the United States
concerning the interpretation and application of the Uruguay Round Agreements and
this Act in any judicial proceeding in which a question arises concerning such
interpretation or application.” 19 U.S.C. § 3512(d).
      Case 1:17-cv-00204-MAB Document 67            Filed 01/30/19   Page 24 of 45



Consol. Court No. 17-00204                                                       Page 24


exporter or producer establishes the material terms of sale.” 19 C.F.R. § 351.401(i);

see also Antidumping Duties; Countervailing Duties, 62 Fed. Reg. 27,296, 27,349 (Dep’t

Commerce May 19, 1997) (final rule) (“Preamble”) (“If [Commerce] is presented with

satisfactory evidence that the material terms of sale are finally established on a date

other than the date of invoice, [Commerce] will use that alternative date as the date of

sale”). In other words, Commerce’s date of sale regulation establishes a “rebuttable

presumption” in favor of the invoice date unless the proponent of a different date

produces satisfactory evidence that the material terms of sale were established on that

alternate date. Colakoglu Metalurji A.S. v. United States, 29 CIT 1238, 1240, 394 F.

Supp. 2d 1379, 1380 (2005). 20

       In its initial questionnaire responses, +DEDúUHSRUWHGWKe invoice date as the date

of sale. See 6HF$4XHVWLRQQDLUH5HVSRI+DEDú 'HF  ³HabDú$QR”) at

15-16, CR 25-25, PR 66-68, CJA Tab 5, PJA Tab 5; Sec. C Questionnaire Resp. of

+DEDú -DQ  ³+DEDú&QR”) at 15, CR 69-75, PR 91, CJA Tab 11, PJA Tab

11+DEDúfurther informed Commerce that, “[f]or U.S. sales, the parties may amend

orders and letters of credit to change price, quantity, product mix, or delivery shipment

date,” and “there may be multiple such amendments for a given order.” +DEDú$QR

at 18. &RPPHUFHLVVXHGDVXSSOHPHQWDOTXHVWLRQQDLUHUHTXHVWLQJ+DEDúto report all




20Material terms of sale include price, quantity, and delivery and payment terms. See,
e.g., Sahaviriya Steel Industries Public Co. Ltd. v. United States, 34 CIT 709, 727, 714
F. Supp. 2d 1263, 1280 (2010), aff’d, 649 F.3d 1371 (Fed. Cir. 2011) (citations omitted).
Commerce also has viewed the specification of an aggregate quantity tolerance level as
a material term. See id.
      Case 1:17-cv-00204-MAB Document 67            Filed 01/30/19   Page 25 of 45



Consol. Court No. 17-00204                                                       Page 25


U.S. sales that were invoiced or negotiated to agreement during the period of

investigation, observing that +DEDú¶V86VDOHVSURFHVV³LQGLFDWH>G@WKDWWhe essential

terms of sale are reached upon conclusion of the purchase order and/or contract

negotiations.” Suppl. Sec. A Questionnaire Resp. of +DEDú -DQ  ³+DEDú

Suppl. § AQR”) at 2, CR 144-46, PR 103, CJA Tab 14, PJA Tab 14. In response to

Commerce’s request for examples of sales for which material contract terms changed

between the contract date and invoice date, +DEDústated that it was unable to locate

any sales “where the shipment was not within the terms and tolerances of the contract.”

Id.

      Commerce preliminary determined to use the invoice date as the U.S. date of

sale. See I&D Mem. at 19. At verification, Commerce afforded +DEDú latitude to

“[d]emonstrate that the date of invoice/date of shipment is the appropriate [U.S.] date of

sale.” Verification Outline (Feb. 24, 2017) at 7, CR 339, PR 155, CJA Tab 26, PJA Tab

26. &RPPHUFHH[DPLQHGIRXU86VDOHVGXULQJ+DEDú¶VVDOHVYHULILFDWLRQ+DEDú

Case Br. at 22.

      +DEDúVXEVHTXHQWO\urged Commerce to select the contract date for its U.S. date

of sale. Id. at 20-24. +DEDúSRLQWHGWRevidence demonstrating that all four verified

sales shipped in accordance with contractual quantity tolerances, prices, and delivery

dates. See id. at 22-23.

      For the Final Determination, Commerce continued to use the invoice date as the

U.S. date of sale. I&D Mem. at 18. In so doing, Commerce relied on +DEDú¶VLQLWLDO

TXHVWLRQQDLUHUHVSRQVHV+DEDú¶VIDLOXUHWRFODULI\WKRVHUHVSRQVHVDQGWKHSRVVLELOLW\
       Case 1:17-cv-00204-MAB Document 67            Filed 01/30/19    Page 26 of 45



Consol. Court No. 17-00204                                                         Page 26


of amendments to material terms. Id. at 18-19. Commerce further found that although

changes to the material terms of the verified sales were within contractual tolerances,

those sales represented “only [a] few out of the numerous U.S. sales,” and, thus, “an

insufficient basis on which to . . . change the date of sale determination.” Id. at 19.

          B. Parties’ Contentions

       +DEDúFRQWHQGVWKDW&RPPHUFH¶Vselection of the invoice date lacks substantial

evidence because the record does not contain evidence of changes to the material

terms of +DEDú¶V86sales between the contract date and the invoice date+DEDú’s

Mem. at 30-32. The Government contends that Commerce properly relied on the

invoice date because the possibility of contract amendments establishes that material

terms of sale were not final until invoicing. Def.’s Resp. at 29, 32. RTAC contends that

+DEDúIDLOHGWR timely notify Commerce of its request to use the contract date or build

the factual record supporting that request. Def.-Int.’s Resp. at 13-14.

          C. Commerce’s Determination is Sustained

       Commerce’s determination must be assessed in view of the allocation of the

EXUGHQRQ+DEDúWRRYHUFRPHWKHSUHVXPSWLYHXVHRILQYRLFHGDWH7KDWLVWKHSUHFLVH

question before the court is whether substantial evidence supports Commerce’s

determinDWLRQWKDW+DEDúIDLOHGWRSUHVHQW³satisfactory evidence that the material terms

of sale are finally established on [the contract] date.” Preamble, 62 Fed. Reg. at

27,349. A decision regarding the sufficiency of the evidence presented to the agency

“lies primarily within Commerce’s discretion.” Koyo Seiko Co. v. United States, 551
      Case 1:17-cv-00204-MAB Document 67            Filed 01/30/19   Page 27 of 45



Consol. Court No. 17-00204                                                        Page 27


F.3d 1286, 1292 (Fed. Cir. 2008). Upon review of the record as a whole, Commerce’s

decision is supported by substantial evidence.

       By waiting until the factual record had closed and verification completed to argue

IRUWKHXVHRIFRQWUDFWGDWH+DEDúFRQVWUDLQHG&RPPHUFH¶VDELOLW\WRIXOO\test +DEDú¶V

claim that material terms were set on that date. $OWKRXJKWKHUHFRUGFRQWDLQHG+DEDú¶V

assertion that it was unable to identify sales for which material terms had changed

before invoicing+DEDú6XSSO$45DW+DEDúGLGQRWSURYLGH&RPPHUFHZLWK

supporting documentation or clarify its prior statement regarding the potential for

changes to material terms of sale, see id.; +DEDú$QR at 17-18+DEDúalso did not

indicate any changes in its position regarding the date of sale in its supplemental

questionnaire response or at verification, which would have alerted Commerce to the

potential need for supporting documentation. See +DEDú6XSSO$QR at 2;

Verification Outline at 1-2 (noting that Commerce “reserve[s] the right to request any

additional information or materials necessary for a complete verification,” and

Commerce may accept new information at verification when “the need for that

information was not evident previously”). In view of the foregoing, Commerce

reasonably declined to find that the evidence gathered at verification provided

satisfactory evidence supporting +DEDú¶VODVW-minute request for the use of contract

date as the date of sale for all U.S. sales. See I&D Mem. at 19.

       +DEDú¶VGLODWRU\DUJXPHQWIRUthe use of contract date distinguishes this case

IURPWKRVHXSRQZKLFK+DEDúVHHNVWRUHO\+DEDú¶V0HPDW FLWLQJHabas Sinai ve

Tibbi Gazlar Istihsal Endustrisi A.S. v. United States, 33 CIT 695, 737-38, 625 F. Supp.
         Case 1:17-cv-00204-MAB Document 67         Filed 01/30/19    Page 28 of 45



Consol. Court No. 17-00204                                                        Page 28


2d 1339, 1374-75, (2009); Nakornthai Strip Mill Public Co. Ltd. v. United States, 33 CIT

326, 336-38, 614 F. Supp. 2d 1323, 1333-34 (2009)). $OWKRXJK+DEDúFLWHVWRWKH

court’s post-remand opinions, a careful review of the preceding opinions reveals that

each plaintiff advocated for the use of contract date early in the proceeding. See Habas

Sinai ve Tibbi Gazlar Istihsal Endustrisi A.S. v. United States, 31 CIT 1793, 1795

(2007); Nakornthai Strip Mill Public Co. Ltd. v. United States, 32 CIT 553, 556, 558 F.

Supp. 2d 1319, 1322 (2008). The +DEDú6LQDL court therefore found that Commerce

was within its discretion to rely on a single sample sale to select the contract date when,

unlike here, it had the opportunity to seek additional documentation if necessary. See

33 CIT at 738, 625 F. Supp. 2d at 1375 (noting that “Commerce found no indicia [in the

sample sale] which prompted the agency to require . . . further documentation”). The

Nakornthai court looked for evidence of significant changes to material contract terms

when assessing whether Commerce properly denied the plaintiff’s prompt request for

contract date, because, when faced with such a request, Commerce typically disregards

insignificant changes. See 33 CIT at 336, 614 F. Supp. 2d at 1333. Here, however,

Commerce’s determination GLGQRWWXUQVROHO\XSRQWKHGHJUHHWRZKLFK+DEDú¶VVDOHV

reflected any FKDQJHVWRPDWHULDOWHUPVEXWRQ+DEDú¶VUHTXHVWIRUWKHXVHRILQYRLFH

date throughout the fact gathering stage of the proceeding and concomitant

representations regarding the potential for multiple contract amendments. I&D Mem. at

18-19.

         In sum, +DEDúKDGWKHEXUGHQRI³UHPRY>LQJ@ any doubt about when material

terms are firmly and finally set.” Toscelik Profil ve Sac Endustrisi A.S. v. United States,
       Case 1:17-cv-00204-MAB Document 67            Filed 01/30/19    Page 29 of 45



Consol. Court No. 17-00204                                                         Page 29


41 CIT ___, ___, 256 F. Supp. 3d 1260, 1263 (2017). Commerce’s determination that

+DEDú’s supplemental questionnaire response and the evidence gathered at verified

failed to fulfill that burden is supported by substantial evidence. Accordingly,

Commerce’s date of sale determination is sustained.

  IV. +DEDú¶V=HUR-Interest Short Term Loans

          A. Background

       Commerce may adjust normal value to account for “the amount of any difference

(or lack thereof) between the export price or constructed export price and [normal

value]” that Commerce determines is “wholly or partly due to . . . differences in the

circumstances of sale.” 19 U.S.C. § 1677b(a)(6)(C)(iii). One such adjustment pertains

to credit expenses. Hornos Electricos de Venezuela v. United States, 27 CIT 1522,

1538, 285 F. Supp. 2d 1353, 1368 (2003); see generally Import Admin. Policy Bulletin

98.2: Imputed Credit Expenses and Interest Rates (Feb. 23, 1998) (“Policy Bulletin

98.2”) at 3, available at https://enforcement.trade.gov/policy/bull98-2.htm (last visited

Dec. 18, 2018). “[T]o account for differences in credit terms,” Commerce “imputes a

U.S. credit expense and a foreign credit expense on each sale.” Policy Bulletin 98.2 at

1. Commerce “measures the credit expense on a sale by the amount of interest that the

sale revenue would have earned between date of shipment and date of payment.” Id.

Credit expenses “must be imputed on the basis of usual and reasonable commercial
       Case 1:17-cv-00204-MAB Document 67          Filed 01/30/19    Page 30 of 45



Consol. Court No. 17-00204                                                        Page 30


behavior.” Id. (quoting LMI-La Metalli Industriale, S.p.A. v. United States, 912 F.2d 455,

460-61 (Fed. Cir. 1990)). 21

       For home market sales transactions, +DEDúUHSRUWHGWKDW³>LW@GLGQRWLQFXUDQ

imputed credit expense during the POI as its only short-term [Turkish Lira] loans in the

period were at zero-interest.” 6HF%4XHVWLRQQDLUH5HVSRI+DEDú -Dn. 17, 2017)

³+DEDú%QR”) at 31, CR 69, PR 91, Suppl. CJA Tab 3, Suppl. PJA Tab 3.

Elsewhere, +DEDúQRWHGWKDWLWVUHSRUWLQJRIzero-interest short-term loans was

consistent with Commerce’s prior use of such loans to impute credit expenses. Suppl.

Secs. A-'4XHVWLRQQDLUH5HVSRI+DEDú )HE at 6 & n.1, CR 249-53, PR

145, CJA Tab 23, PJA Tab 23 (citations omitted).

       The domestic producers FKDOOHQJHG+DEDú¶VVKRUW-term interest rate, pointing to

Commerce’s practice of allowing negative credit expenses when “the date of payment

occurs before the date of shipment” because “the seller receives the benefit of the time

value of money, resulting in revenue or income.” Pre-Prelim. Comments Regarding

+DEDú )HE  ³Pet’r’s Comments”) at 16 & n.52, CR 337, PR 153, CJA Tab

25, PJA Tab 25 (citing Bottle-Grade Polyethylene Terephthalate (PET) Resin From

Indonesia, 70 Fed. Reg. 13,456 (Dep't Commerce Mar. 21, 2005) (notice of final




21 By its terms, Policy Bulletin 98.2 provides guidance when a respondent “has no short-
term borrowings in the currency of its foreign market transactions.” Policy Bulletin 98.2
at 4 (emphasis added). However, Commerce elected to consider the criteria
enumerated therein for purposes of determining the interest rate with which to calculate
+DEDú¶VFUHGLWH[SHQVHVSee I&D Mem. at 22-23 & n.83 (citing Policy Bulletin 98.2).
       Case 1:17-cv-00204-MAB Document 67           Filed 01/30/19    Page 31 of 45



Consol. Court No. 17-00204                                                        Page 31


determination of sales at less than fair value)). 22 Arguing that +DEDú¶VVKRUW-term

interest rate “does not reflect commercial reality in Turkey,” the domestic producers

sought to persuade Commerce to instead use “[p]ublicly available information from the

Central Bank of the Republic of Turkey [(“CBRT”)],” which showed that short-term

lending rates in Turkey during the period of investigation ranged from 9.0 percent to

10.75 percent, with an average rate of 10.42 percent (the “CBRT rate”). Id. at 16-17 &

n.54 (citing id., Ex. 2). 23

        Agreeing with the domestic producers, Commerce preliminarily recalculated

+DEDú’s home market credit expenses using the CBRT rate on the basis that the rate

conforms with commercial reality. 3UHOLP'HWHUPLQDWLRQ0DUJLQ&DOFXODWLRQIRU+DEDú

(Feb. 28, 2017) at 1-2, CR 342, PR 165, CJA Tab 33, PJA Tab 33. Commerce applied




22 In the accompanying decision memorandum, Commerce explained that when “the
customer pays before the time of shipment, the seller receives the benefit of the time
value of money”; thus, “setting negative credit expenses to zero would not accurately
reflect normal business practice and would in fact, distort the final margin calculations.”
Issues and Decision Mem. for the Final Determination in the Antidumping Duty
Investigation of Bottle Grade Polyethylene Terephthalate (PET) Resin from Indonesia,
A-560-817 (March 14, 2005) at 13, available at https://enforcement.trade.gov/frn/
summary/indonesia/E5-1222-1.pdf (last accessed Dec. 14, 2018). Commerce pointed
to additional proceedings in which negative credit expenses were included in its margin
calculations. Id. (citations omitted).
23 Exhibit 2 consists of data “obtained through Haver Analytics, at http://www.haver.

com.” Pet’r’s Comments at 17 n.54; see also id., Ex. 2. According to the domestic
producers, “Haver Analytics is the premier provider of time series data for the global
strategy and research community” and “maintains 200+ databases from over 1350
government and private sources.” Id. at 17 n.54.
      Case 1:17-cv-00204-MAB Document 67            Filed 01/30/19   Page 32 of 45



Consol. Court No. 17-00204                                                       Page 32


WKHLQWHUHVWUDWHWR+DEDú¶VUHSRUWHG³FXVWRPHU-specific average age of receivables.” Id.

at 2 & n.4 FLWLQJ+DEDú%QR at 19-21). 24

      Commerce affirmed its imputed credit expense calculation for the Final

Determination. See I&D Mem. at 22-23. Pointing to evidence of prepayment, 25

&RPPHUFHH[SODLQHGWKDW+DEDú benefitted from that prepayment “for longer periods

than what it paid (zero-interest) on its [short-term] borrowings.” Final Determination

Margin &DOFXODWLRQIRU+DEDú 0D\  ³+DEDú)LQDO&DOF0HP”) at 4-5, CR

467, PR 223, CJA Tab 50, PJA Tab 50. 26 Commerce determined that the CBRT rate

DIIRUGHGD³PRUHFRPSDUDEOH´PHDVXUHRIWKHWLPHYDOXHRI+DEDú¶VSUHSDLGVDOHVDQG

was consistent with the non-zero-interest UDWHUHSRUWHGLQ+DEDú¶VILQDQFLDOVWDWHPHQW in

connection with short-term trade receivables 27 and Icdas’s reported rate. Id. at 5; I&D

Mem. at 23.

          B. Parties’ Contentions

      +DEDúFRQWHQGVWKDW&RPPHUFH¶VGHWHUPLQDWLRQLVXQVXSSRUWHGE\ substantial

HYLGHQFHDQGQRWLQDFFRUGDQFHZLWKODZ+DEDú’s Mem. at 37-39. +DEDúDVVDLOV




24 +DEDúWUDFNVLWVUHFHLYDEOHVRQDFXVWRPHU-specific, not transaction-specific, basis.
See +DEDú%45DW+DEDúUHSRrted negative receivables for most customers,
LQGLFDWLQJWKDWWKRVHFXVWRPHUVPDLQWDLQHGSRVLWLYHSD\PHQWEDODQFHVZLWK+DEDúSee
id., Ex. B-6.
25 +DEDúUHFHLYHGSUHSD\PHQW³IRUWKH[[               ]] of its home market sales,”
ranging from [[ ]] to [[ ]] GD\VLQDGYDQFH+DEDú)LQDO&DOF0HPDW
26 When sales are prepaid, Commerce uses “the same formula as . . . when payment is

made [after] shipment”; however, “the formula generates addition of a negative credit
expense.” Id. at 3.
27 +DEDú’s financial statement indicated that [[                     ]] on trade
receivables. +DEDú$45([$-11 at 32.
       Case 1:17-cv-00204-MAB Document 67           Filed 01/30/19    Page 33 of 45



Consol. Court No. 17-00204                                                          Page 33


Commerce’s reliance on the CBRT data supplied by Haver Analytics because it is not “a

primary source” and does not represent commercial rates. Id. at 37-38. HabDúIXUWKHU

asserts that neither Icdas’s reported rates nor its earned interest rate on trade

receivables are relevant to assessing the commerciality of its short-term interest rate.

Id. at 39; +DEDú’s Reply at 18. +DEDúDOVRFRQWHQGVWKDWCommerce has previously

included zero-interest loans in its credit expense calculations. See +DEDú¶V0HPat 38

(citations omitted)+DEDú¶V5HSO\DW19-20 (citing Issues and Decision Mem. for the

Final Aff. Determination in the Less-Than-Fair-Value Investigation of Welded Line Pipe

from the Republic of Turkey, A-489-822 (Oct. 5, 2015) (“Line Pipe from Turkey Mem.”)

at Comment 13, 80 ITADOC 61632; Issues and Decision Mem. for the Final Results of

the Antidumping Duty Admin. Review: Certain Welded Carbon Steel Pipe and Tube

from Turkey, A-489-501 (Dec. 2, 2011) (“Steel Pipe from Turkey Mem.”) at Comment

10, 76 ITADOC 76939).

       The Government contends that substantial evidence supports Commerce’s

GHWHUPLQDWLRQDQG+DEDúSRLQWVWRQRHYLGHQFHrebutting the accuracy of the CBRT

rate. Def.’s Resp. at 35-36. RTAC contends that similarities between the CBRT rate,

Icdas’s rate, and the interest rate reported in +DEDú’s financial statement “support[] the

overall reasonableness of [Commerce’s] decision” WRUHMHFW+DEDú¶VUHSRUWHGUDWH'HI-

Int.’s Resp. at 16. RTAC further contends that Commerce “reasonably declined to treat

[] advance prepayment as worthless.” Id.
      Case 1:17-cv-00204-MAB Document 67            Filed 01/30/19   Page 34 of 45



Consol. Court No. 17-00204                                                         Page 34


          C. Commerce’s Determination is Sustained

       From the outset, +DEDúPLVVWDWHV&RPPHUFH¶VEDVLVIRUUHMHFWLQJLWV]HUR-

interest short-WHUPUDWHV+DEDúDVVHUWVWKDW&RPPHUFHUHMHFWHGLWVUDWHVDV³QRQ-

commercial” and, thus, seeks to persuade the court that its loans are indeed

commercial. See +DEDú¶V0HPDW-39; +DEDú¶V5HSO\DW&RPPHUFHKRZHYHU

QHYHUVWDWHGWKDW+DEDú¶VORDQVZHUHQRQ-commercial; rather, Commerce found that

+DEDú¶VVKRUW-term interest rate associated with those loans was not “reasonable or

representative of usual commercial behavior” when considering the appropriate rate

with which to impute revenue derived from prepayment. I&D Mem. at 23; see also

HDEDú)LQDO&DOF0HPDW7KHLVVXHFRQIURQWLQJ&RPPHUFHFRQFHUQHGWKHSURSHU

interest rate with which to calculate the benefit inuring to +DEDúIURPWKHDGYDQFH

payment, not the loss occasioned by delayed payment. See +DEDú)LQDO&DOF0HPDW

4-5. Because longer lending periods are associated with higher interest rates, see id. at

4, Commerce determined that applying a zero-interest rate WR+DEDú¶VQHJDWLYH

receivables would not capture the benefit derived therefrom, id. at 5, and, thus, the rate

was not “reasonable or representative of usual commercial behavior,” I&D Mem. at 23.

       +DEDúIDLOVWRSHUVXDGHWKHFRXUWWKDW&RPPHUFHVKRXOGHIfectively treat

prepayment as worthless. +DEDú¶VUHOLDQFHRQ&RPPHUFH¶VSULRULQFOXVLRQRIzero-

interest loans in its credit expense calculations is misplaced because the cited

determinations do not involve instances of prepayment. See Line Pipe from Turkey

Mem. at 30-31; Steel Pipe from Turkey Mem. at 28-29. ,QGHHG+DEDúZKROO\fails to

address that crucial distinction even though it underpinned Commerce’s decision here.
       Case 1:17-cv-00204-MAB Document 67             Filed 01/30/19    Page 35 of 45



Consol. Court No. 17-00204                                                           Page 35


See +DEDú¶V)LQDO&DOF0HPDW-5. Instead, +DEDúFKDOOHQJHV&RPPHUFH¶V

evidentiary foundation. Those challenges lack merit.

       +DEDúDUJXHVWKDWWKHsource of the CBRT rate is not demonstrably reliable and

is not a commercial rate. See, e.g.+DEDú¶V0HPDW-+DEDúSRLQWVWRQR

evidence, however, specifically undermining the source’s reliability. While the CBRT

rate may not represent a commercial rate, it is consistent with other rates on the record.

See I&D Mem. at 23 Q FLWLQJ+DEDú$45([$-11 at 32)+DEDú)LQDO&DOF

Mem. at 5. Moreover, +DEDúIDLOHG to offer Commerce any alternative rates other than

its zero-interest short-term rate. See QVD Food Co. v. United States, 658 F.3d 1318,

1324 (Fed. Cir. 2011) (the burden of creating an adequate record before Commerce lies

with interested parties).

       +DEDúalso argues that Icdas’s “non-zero interest rates [do] not controvert the

FRPPHUFLDOQDWXUHRI+DEDú¶VRYHUQLJKWORDQV´+DEDú¶V5HSO\DWsee also +DEDú¶V

Mem. at 39. $VGLVFXVVHGDERYH+DEDú¶VDUJXPHQWLVPLVGLUHFWHGCommerce did not

base its decLVLRQRQWKHFRPPHUFLDOLW\RI+DEDú¶VORDQV RUODFNWKHUHRI rather,

Commerce FRPSDUHG+DEDú¶VUDWHWRRWKHUUDWHVRQWKHUHFRUGDQGfound that +DEDú¶V

rate was not commercially reasonable given its negative receivables. I&D Mem. at 23;

cf. +DEDú)LQDO&DOF0HPDW

       +DEDúfurther argues that the interest rate in its financial statement “is simply a

ILJXUHSOXJJHGE\+DEDú¶VDXGLWRUV´DQG³KDVQREHDULQJRQWKHDFWXDOUDWHVDWZKLFK

+DEDúERUURZHGPRQH\LQWKH32,´+DEDú¶V5HSO\DW8. +DEDú points to no evidence

indicating that the interest rate in its financial statement does not, in fact, represent the
       Case 1:17-cv-00204-MAB Document 67            Filed 01/30/19   Page 36 of 45



Consol. Court No. 17-00204                                                        Page 36


interest earned on short-term trade receivables or provide a convincing reason as to

why Commerce erred in considering this rate as supportive of its selection of the CBRT

UDWHWRGHWHUPLQH+DEDú¶V home market credit expense.

       In sum, Commerce reasonably determined that the consistency between the

&%57UDWH,FGDV¶VUDWHVDQG+DEDú¶VHDUQHGLQWHUHVWUDWHPHULWHGUHMHFWLQJ+DEDú¶V

zero-interest short-term borrowing rate as a means of imputing its credit expenses. See

, '0HPDW$FFRUGLQJO\&RPPHUFH¶VXVHRIWKH&%57UDWHWRFDOFXODWH+DEDú¶V

imputed credit expenses is sustained.

  V. Use of Partial Adverse Facts Available

          A. Background

       When an interested party “withholds information” requested by Commerce,

“significantly impedes a proceeding,” “fails to provide [] information by the deadlines for

submission of the information,” or provides information that cannot be verified pursuant

to 19 U.S.C. § 1677m(i), Commerce shall use the “facts otherwise available” in making
       Case 1:17-cv-00204-MAB Document 67             Filed 01/30/19    Page 37 of 45



Consol. Court No. 17-00204                                                          Page 37


its determination. 19 U.S.C. § 1677e(a)(2). Commerce’s authority to use the facts

otherwise available is subject to 19 U.S.C. § 1677m(c), 28 (d), 29 and (e). 30

       Additionally, if Commerce determines that the party “has failed to cooperate by

not acting to the best of its ability to comply with a request for information,” it “may use

an inference that is adverse to the interests of that party in selecting from among the




28 Subsection (c) provides, inter alia, that when an interested party informs Commerce
promptly after receiving a request for information “that such party is unable to submit the
information requested in the requested form and manner, together with a full
explanation and suggested alternative forms,” then Commerce “shall consider the ability
of the interested party to submit the information in the requested form and manner and
may modify such requirements to the extent necessary to avoid imposing an
unreasonable burden on that party.” 19 U.S.C. § 1677m(c)(1).
29 Subsection (d) provides the procedures Commerce must follow when a party files a

deficient submission. Pursuant thereto, if Commerce finds that “a response to a request
for information” is deficient, “[it] shall promptly inform the person submitting the
response of the nature of the deficiency and shall, to the extent practicable, provide that
person with an opportunity to remedy or explain the deficiency in light of the time limits
established for the completion of investigations or reviews.” Id., § 1677m(d). If any
subsequent response is also deficient or untimely, Commerce, subject to subsection (e),
may “disregard all or part of the original and subsequent responses.” Id.
30 Pursuant to subsection (e), Commerce

        shall not decline to consider information that is submitted by an interested
        party and is necessary to the determination but does not meet all the
        applicable requirements ... if—
        (1) the information is submitted by the deadline established for its
        submission,
        (2) the information can be verified,
        (3) the information is not so incomplete that it cannot serve as a reliable
        basis for reaching the applicable determination,
        (4) the interested party has demonstrated that it acted to the best of its
        ability in providing the information and meeting the requirements
        established by the administering authority or the Commission with respect
        to the information, and
        (5) the information can be used without undue difficulties.
Id., § 1677m(e).
        Case 1:17-cv-00204-MAB Document 67             Filed 01/30/19    Page 38 of 45



Consol. Court No. 17-00204                                                            Page 38


facts otherwise available.” Id., § 1677e(b)(1)(A). 31 “Compliance with the ‘best of its

ability’ standard is determined by assessing whether a respondent has put forth its

maximum effort to provide Commerce with full and complete answers to all inquiries in

an investigation.” Nippon Steel Corp. v. United States, 337 F.3d 1373, 1382 (Fed. Cir.

2003). 32 Before applying an adverse inference, Commerce must demonstrate “that the

respondent[’s] . . . failure to fully respond is the result of the respondent's lack of

cooperation in either: (a) failing to keep and maintain all required records, or (b) failing

to put forth its maximum efforts to investigate and obtain the requested information from

its records.” Id. at 1382-83. “An adverse inference may not be drawn merely from a

failure to respond.” Id. at 1383. Rather, Commerce may apply an adverse inference

when “it is reasonable for Commerce to expect that more forthcoming responses should

have been made.” Id.

        In its section A questionnaire response, Icdas informed Commerce that it sold

subject merchandise in the home market directly and through several affiliated resellers.

Sec. A Questionnaire Resp. of Icdas (Dec. 19, 2016) (“Icdas § AQR”) at A-12, CR 33,

PR 69, CJA Tab 4, PJA Tab 4. In response to Commerce’s request that Icdas report

the manufacturer of merchandise sold directly and through its affiliates, Icdas stated,

inter alia:




31 Use of the facts available with an adverse inference may be referred to as
“adverse facts available” or “AFA.”
32 Nippon Steel predates the TPEA. However, the relevant statutory language

discussed in that case remains unchanged. Compare 19 U.S.C. § 1677e(b)(2012), with
19 U.S.C. § 1677e(b)(1)(2015).
      Case 1:17-cv-00204-MAB Document 67              Filed 01/30/19    Page 39 of 45



Consol. Court No. 17-00204                                                           Page 39


       For sales made by affiliated resellers . . . ICDAS has identified almost all
       the transactions whether the foreign like product sold is produced by
       ICDAS or other unaffiliated manufacturers. In a few cases Icdas was
       unable to verify that Icdas was the producer. For the transactions that are
       not identified, ICDAS leaves this field as blank. However, considering the
       magnitude of the ICDAS sales to its affiliated resellers, and the fact that
       ICDAS rarely purchases from other manufacturers, ICDAS assumes that
       these sales are also manufactured by ICDAS.

Sec. B Questionnaire Resp. of Icdas (Jan. 17, 2017) (“Icdas § BQR”) at B-48, CR 124,

PR 109, CJA Tab 10, PJA Tab 10.

       Commerce issued a supplemental questionnaire requesting Icdas to remedy the

deficient response by “provid[ing] the manufacture code for the . . . home market

transactions that reported no manufacturer code.” Suppl. Questionnaire for Secs. B, C

and D (Feb. 1, 2017) at 4, CR 182, PR 115, CJA Tab 15, PJA Tab 15. Commerce

further requested Icdas to “explain the likelihood that you did not produce these

products.” Id. at 4. Icdas responded:

       Affiliated resellers normally purchase subject merchandise from Icdas. For
       the back-to-back sales[33], all the affiliated resellers are able to identify the
       manufacturer of subject merchandise. For the rest of the sales, even if the
       subject merchandise is kept in the inventories for an hour, affiliated
       resellers [do] not track the manufacturers. Therefore[,] neither Icdas nor
       the relevant affiliated resellers have this information.

Suppl. Secs. B-C and 2nd Suppl. Sec. D Questionnaire Resp. of Icdas (Feb. 13, 2017)

(“Icdas Suppl. § B-C-D QR”) at 13, CR 273, PR 146, CJA Tab 22, PJA Tab 22. Icdas

provided Commerce with “percentages for each affiliated resellers’ quantities sold to



33The Federal Circuit has described “back-to-back” sales as when a foreign producer
sells subject merchandise to an affiliated exporter, who then sells it to a U.S. affiliate,
who then sells it to an unaffiliated U.S. purchaser. See AK Steel Corp. v. United States,
226 F.3d 1361, 1365 (Fed. Cir. 2000).
       Case 1:17-cv-00204-MAB Document 67              Filed 01/30/19   Page 40 of 45



Consol. Court No. 17-00204                                                            Page 40


third parties by manufacturer,” and “a summary of Icdas’[s] sales to its affiliates.” Id.

According to Icdas, that information indicated that its affiliates purchase “a very

insignificant amount of resales . . . from other manufacturers” and, thus, it believed that

the transactions missing manufacturer codes most likely involved merchandise

produced by Icdas. Id. According to Icdas, Commerce could therefore consider Icdas

as the manufacturer for those transactions. Id.; see also id., Ex. SB-26 (sales

quantities of affiliated resellers by manufacturer).

       For the Final Determination, Commerce concluded that “Icdas provided

incomplete information with respect to the manufacturer of certain sales made by its

home market affiliates,” and, thus, determined to use facts available. I&D Mem. at 4-6.

Commerce further found that an adverse inference was warranted when selecting from

among the available facts. See id. Commerce explained that the identity of the

manufacturer of rebar sold by Icdas’s affiliates “is critical to the [agency’s] dumping

analysis” and “is the type of information that a large steel manufacturer such as Icdas

should be reasonably able to provide.” Id. at 30. To support this finding, Commerce

pointed to Icdas’s mill test certificates that identify the manufacturer of the rebar and the

waybills included in Icdas’s home markets sales that “identify the Icdas mill where the

rebar at issue was manufactured.” See id. at 6 & nn.18-19 (citations omitted); id. at 30.

According to Commerce, “had [Icdas] made the appropriate effort” to obtain the missing

manufacturer codes “using the records over which it maintained control,” it “would have

been able to provide this information.” Id. at 6. Commerce concluded that “Icdas did

not act to the best of its ability” and applied partial adverse facts available to Icdas’s
       Case 1:17-cv-00204-MAB Document 67            Filed 01/30/19    Page 41 of 45



Consol. Court No. 17-00204                                                         Page 41


downstream home market sales missing the manufacturer code. Id.; see also id. at 29-

31. For those sales, Commerce “assigned the highest non-aberrational net price from

Icdas’[s] downstream home market sales.” Id. at 6, 31.

          B. Parties’ Contentions

       Icdas contends that Commerce’s use of partial adverse facts available lacks

substantial evidence and is contrary to law. Icdas’s Mem. at 31. Icdas asserts that it

reported all the information it had regarding the manufacturer of its affiliates’ resales but

cannot “report information that it does not have.” Id. at 36. Icdas further contends that

use of adverse facts available is inappropriate when cooperative respondents are

“unable to provide the information requested” and “offer[] a reasonable approximation or

alternative.” Icdas’s Reply at 12 (citing, inter alia, Husteel Co. v. United States, 39 CIT

___, ___, 98 F. Supp. 3d 1315, 1361 (2015)) (internal quotation marks omitted); see

also Icdas’s Mem. at 33.

       The Government contends that Commerce correctly applied an adverse

inference when selecting from among the facts available because Icdas’s failure to

report all the manufacturer codes reflected “inadequate recordkeeping.” Def.’s Resp. at

37. The Government also contends that Commerce complied with predicate statutory

requirements set forth in 19 U.S.C. §1677m(d) and (e) before applying an adverse

inference. Id. at 40-41. The Government further contends that Icdas’s reliance on

Husteel is misplaced because the identity of the manufacturer “cannot be derived from

other data.” Id. at 41.
       Case 1:17-cv-00204-MAB Document 67            Filed 01/30/19   Page 42 of 45



Consol. Court No. 17-00204                                                         Page 42


       RTAC contends that the requested information could have been obtained

“through a review of mill test reports or other documentation associated with the sales,”

which “would [not] have required a particularly intense effort on Icdas’s part.” Def.-Int.’s

Resp. at 17.

          C. Commerce’s Determination is Remanded

       Commerce’s use of adverse facts available is circumscribed by statutory

procedural requirements and must be accompanied by specific factual findings. Here,

Commerce’s use of adverse facts available failed to comply with all statutory

requirements and the agency’s conclusion that Icdas failed to act to the best of its ability

lacks substantial evidence.

       As noted, section 1677m(c)(1) requires a respondent to promptly inform

Commerce when it cannot comply with a request for information and suggest an

alternative form for supplying that information. 19 U.S.C. § 1677m(c)(1). Icdas

complied with that requirement when it explained that its affiliated resellers do not track

the manufacturer of rebar sold in non-back-to-back sales and suggested, with

supporting documentation, why Commerce could consider Icdas the manufacturer for

those sales. Compare Maverick Tube Corp. v. United States, 857 F.3d 1353, 1360–61

(Fed. Cir. 2017) (respondent “never triggered” section 1677m(c)(1) when it “never

claimed that it was unable to provide [the requested information]”), with World Finer

Foods, Inc. v. United States, 24 CIT 541, 543-44 (2000) (producer triggered section

1677m(c)(1) when it informed Commerce that financial constraints prevented it from

fully responding to questionnaire and offered to supply limited information). The statute,
       Case 1:17-cv-00204-MAB Document 67               Filed 01/30/19    Page 43 of 45



Consol. Court No. 17-00204                                                             Page 43


thus, required Commerce to consider Icdas’s ability “to submit the information in the

requested form and manner” and whether to “modify such requirements to the extent

necessary to avoid imposing an unreasonable burden on that party.” 19 U.S.C.

§ 1677m(c)(1); see also World Finer Foods, 24 CIT at 543-44 (Commerce erred in

resorting to AFA without complying with section 1677m(c)(1)); cf. Husteel, 98 F. Supp.

3d at 1361 (Commerce properly declined to use AFA when the respondent “made an

effort to provide its best estimate of the information Commerce had asked [it] to report”).

       Commerce did not comply with this requirement and instead resorted to use of

AFA. Commerce’s finding that Icdas could have undertaken additional efforts to obtain

mill test certificates and waybills purportedly kept by its affiliates to identify the missing

manufacturer codes, see I&D Mem. at 30-31, is contradicted by Icdas’s statement that,

for non-back-to-back sales, its affiliated resellers “[d]o not track the [identity of the]

manufacturers” and, thus, do not “have this information,” Icdas Suppl. § B-C-D QR at

13. Commerce’s determination was, therefore, procedurally lacking, and its finding that

Icdas failed to “act to the best of its ability” by failing to produce information at its

disposal lacks substantial evidence. 34 See I&D Mem. at 6.



34 For this reason, Commerce’s reliance on its prior decision in CTL Plate from France
lacks merit. See I&D Mem. at 30 & n.118 (citing Issues and Decision Mem. for the Final
Aff. Determination in the Less-Than-Fair-Value Investigation of Certain Carbon and
Alloy Steel Cut-To-Length Plate from France, A-427-828 (Apr. 4, 2017), 82 ITADOC
16363 (“CTL Plate from France Mem.”) at 46). There, Commerce found that a
respondent failed to act to the best of its ability to identify the manufacturer of affiliated
downstream sales using information it possessed. CTL Plate from France Mem. at 46 &
n.147 (citation omitted). Here, Commerce’s finding that Icdas’s affiliates possessed
information that Icdas could have obtained with more effort is unsupported.
       Case 1:17-cv-00204-MAB Document 67             Filed 01/30/19   Page 44 of 45



Consol. Court No. 17-00204                                                         Page 44


       The Government’s assertion that Commerce’s determination is supported by

evidence of Icdas’s “inadequate recordkeeping” fails because Commerce did not base

its use of AFA on such a finding. Here, Commerce’s use of AFA is predicated on

Icdas’s purported failure to cooperate by not putting forth its maximum efforts to

investigate and obtain the manufacturer codes from its records. I&D Mem. at 6, 30-31.

The court may not sustain the agency's decision on a basis other than the one

“articulated . . . by the agency itself.” Burlington Truck Lines, Inc. v. United States, 371

U.S. 156, 168–69 (1962). For these reasons, Commerce’s use of partial adverse facts

available is remanded for reconsideration.

                                  CONCLUSION AND ORDER

       In accordance with the foregoing, it is hereby

       ORDERED that Commerce’s Final Determination is remanded for

reconsideration regarding the agency’s calculation of Plaintiffs’ duty drawback

adjustment, as set forth in Discussion Section I; it is further

       ORDERED that Commerce’s Final Determination is remanded with respect to the

agency’s use of partial adverse facts available to Icdas, as set forth in Discussion

Section V; it is further

       ORDERED that Commerce’s Final Determination is sustained in all other

respects; it is further

       ORDERED that Commerce shall file its remand redetermination on or before 90

days from the restoration of appropriations; it is further

       ORDERED that subsequent proceedings shall be governed by USCIT Rule
         Case 1:17-cv-00204-MAB Document 67    Filed 01/30/19   Page 45 of 45



Consol. Court No. 17-00204                                                Page 45


56.2(h); and it is further

         ORDERED that any comments or responsive comments must not exceed 6,000

words.

                                            /s/   Mark A. Barnett
                                            Mark A. Barnett, Judge

Dated: January 23, 2019
      New York, New York
